Citation Nr: 1603174	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  11-26 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1.  Entitlement to service connection for a psychiatric disability, to include depression and anxiety.

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left ankle disability. 

6.  Entitlement to a rating in excess of 30 percent for a left femur fracture.

7.  Entitlement to a temporary total rating based on hospitalization or convalescence for treatment of a service-connected disability.

8.  Entitlement to a total disability rating based on individual employability due to a service-connected disability.
REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to November 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In November 2014, the Board denied entitlement to service connection for a psychiatric disability.  The Veteran appealed, and in June 2015, the United States Court of Appeals for Veterans Claims granted a Joint Motion for Remand, and remanded the portion of the November 2014 Board decision which denied service connection for a psychiatric disability.  


REMAND

In its June 2015 Order, the Court incorporated the terms of the Joint Motion for Remand and found that a September 2010 VA examination was inadequate because the examiner did not sufficiently consider and address whether the Veteran's job loss could have qualified as the stressful or unhappy life event triggering the depression.  Therefore, the Board finds that a clarifying opinion is required that addresses the issue of secondary service connection as to whether the Veteran's service-connected femur (to include osteoarthritis of the left hip and left knee) was the proximate cause of a psychiatric disability.

The Board notes that an October 2014 private psychological opinion tends to suggest a relationship between the service-connected femur disability and the psychiatric disability.  While the clinician considered that the Veteran's cocaine and alcohol dependence disorders are in remission, the opinion did not address the significance of the Veteran's long history of drug and alcohol use.  Therefore, additional development is required and this claim is remanded for a medical opinion as instructed by the Court.

As to the other issues remaining on appeal, it does not appear that the ordered development requested by the Board in its November 2014 remand has been completed.  The issues remain before the Board, but appellate review at this time is not warranted.

Accordingly, the case is REMANDED for the following action:

1.  Complete all development requested in the November 2014 remand, and any additional development required as a result of evidence subsequently added to the record.

2.  Schedule the Veteran for a VA examination.  The examiner must review the claims file and should note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  If the examiner finds that an additional opinion or examination is needed to fully address the questions posed below, appropriate action should be undertaken.  The examiner should provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that any psychiatric disability is related to the Veteran's service or to any event, injury, or disease during service?

(b)  Is it at least as likely as not (50 percent or greater probability) that any psychiatric disability, to include depression and anxiety, was caused by the service-connected left femur disability.

(c)  Is it at least as likely as not (50 percent or greater probability) that any psychiatric disability, to include depression and anxiety, has been aggravated (permanently worsened beyond the natural progress of the disability) by the service-connected left femur disability.

(d)  The examiner should address in the opinion (1) whether the Veteran's job loss could have qualified as the stressful or unhappy life event triggering his depression, and (2) the significance, if any, of his continued alcohol use and cocaine dependence in remission.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

